DETAILED ACTION

Election/Restriction

REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-12, drawn to a composition comprising a modified Cas9 protein, wherein the modified Cas9 protein comprises at least one modification, the modifications include one or more of Thr58, Glu60, Glu223, Glu370, Glu371, Asp406, Glu396, Glu584, Asp585, Arg586, Arg765, Asn767, Arg778, Glu779, Arg780, Arg783, Asn803, Gln807, Tyr812, Gln844, Ser845, Arg859, Arg864, Lys866, or Lys918 corresponding to the amino acid of SEQ ID NO:1.
Group II, claim(s) 13-16, drawn to an expression cassette encoding a modified Cas9 protein, wherein the modified Cas9 protein comprises at least one modification, the modifications include one or more of Thr58, Glu60, Glu223, Glu370, Glu371, Asp406, Glu396, Glu584, Asp585, Arg586, Arg765, Asn767, Arg778, Glu779, Arg780, Arg783, Asn803, Gln807, Tyr812, Gln844, Ser845, Arg859, Arg864, Lys866, or Lys918 corresponding to the amino acid of SEQ ID NO:1.
Group III, claim(s) 18-19, drawn to a method of altering the genome of a cell or a dsDNA, the method comprising expressing in the cell or contacting the cell or dsDNA with the modified Cas9 protein of claim 1 linked to a guide RNA having a region complementary to a selected portion of the genome of the cell, resulting in the alteration of the genome of the cell.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I-III lack unity of invention because even though the inventions of these groups require the technical feature of a modified Cas9 protein comprises at least one modification, the modifications include one or more of Thr58, Glu60, Glu223, Glu370, Glu371, Asp406, Glu396, Glu584, Asp585, Arg586, Arg765, Asn767, Arg778, Glu779, Arg780, Arg783, Asn803, Gln807, Tyr812, Gln844, Ser845, Arg859, Arg864, Lys866, or Lys918 corresponding to the amino acid of SEQ ID NO:1, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Zhang et al. (WO 2016/205613 – cited herein).  
Zhang et al. teach modified SpCas9 enzymes comprising mutations to reduce off-targeting effects.  The mutations are selected from, for example, the following mutations as in Examples 2-4 and 8-12, some of which are summarized in Table 7 as recreated below.  
For example, SpCas9 R778, E779 single mutations are taught in Example 2 and 10 (paragraph 001557-80).  Multiple different mutations including single and multiple mutations with R780 are also taught in Examples 2-4, 8 and 10 – See for example, below from Ex. 8.   

    PNG
    media_image1.png
    987
    762
    media_image1.png
    Greyscale
  

    PNG
    media_image2.png
    655
    774
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    647
    775
    media_image3.png
    Greyscale

It is noted these are just a few of the mutations as taught.  However, this minimally anticipates instant claim 1 which requires one or more selected from, for example, R778, E779, R780.  

Inventors 
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Rejoinder
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUZANNE M NOAKES whose telephone number is (571)272-2924. The examiner can normally be reached M-F (7-4).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SUZANNE M NOAKES/Primary Examiner, Art Unit 1656                                                                                                                                                                                                        15 June 2022